DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-22 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
5.	The drawings received on 03/26/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites " dividing the data into K data segments." The character “K” is not define. Other independent claims 11 and 21 recite similar limitation of claim 1. Therefore is rejected for the same reason of claim 1. Please clarify.
In regards to claim 3, the claim recites "receiving n respective acknowledgements from n storage nodes indicating that a segment was successfully stored in a respective storage node." The character “n” is not define. Dependent claim 13 recite similar limitation of claim 3. Therefore is rejected for the same reason of claim 3. Please clarify.
In regards to claim 6, the claim recites " determining a number m of segments having matching stripe checksum results." The character “m” is not define. Dependent claim 16 recite similar limitation of claim 6. Therefore is rejected for the same reason of claim 6. Please clarify.
In regards to claim 9, the claim recites "determining a number p of segments having correct segment checksum results." The character “p” is not define. Dependent claim 19 recite similar limitation of claim 9. Therefore is rejected for the same reason of claim 9. Please clarify.            Dependent claims 2-10, 12-20, and 22 depend from the base claims and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

7.         Claims 1-5, 8, 11-15, 18, 21, and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by waterhouse et al. (U.S. PN: 7,734,643) "herein after as watrerhouse."

As per claim 1:
Waterhouse teaches or discloses a method, comprising, with an initiator device configured to read and write data in files stored in a plurality of storage nodes that are controlled by a file management system: (see abstract, column 3, lines 20-28, a diagram of a distributed data storage system 200 on which method 100 is used for distributively storing data in accordance with one embodiment of the invention. As illustrated, in one embodiment, intelligent data storage system 200, hereinafter referred to as storage system 200, includes a plurality of peer node computer systems 202A-202n, hereinafter referred to as nodes 202A-202n, interconnected by a storage system network 208, and Fig. 2) generating a stripe by: identifying data to be stored in the storage nodes (see column 4, lines 26-27, herein Data is stored on storage system 200 as data objects. Herein a data object is data of a finite length that is separately identifiable from other data objects and is transferable to storage system 200); dividing the data into K data segments (see column 9, lines 4-6, herein In DIVIDE INTO DATA BLOCKS operation 506, object archive module 410 divides data object 602 into one or more data blocks 604, and Fig. 6 data block 604); and performing an erasure encoding operation on the K data segments to generate a parity segment (see column 9, lines 37-40, herein object archive module 410 divides data object 602 directly into data fragments 606 and the erasure coding algorithm is applied to data fragments 606 to generate parity fragments 608, and Fig. 6), wherein the stripe includes the K data segments and the parity segment (see column 8, lines 8-12, herein object archive module 410 receives a data object and determines a set of storage structures, such as hard disk drives, to be used in distributively storing fragments of the data object, including data fragments and parity fragments); requesting, from the file management system, respective memory allocations in storage devices of the storage nodes for storing respective segments of the stripe (see column 7, lines 31-36, herein Interface module 404 receives requests to store, e.g., write, read, and operate on data on storage system 200. Interface module 404 receives any metadata provided with data to be stored on storage system 200, and Fig. 2), and transmitting, to each of the plurality of storage nodes, a respective instruction to store a respective data or parity segment in the memory allocation on a respective storage device (see column 9, lines 42-48, herein Although division of data object 602 into data blocks 604 is not a required intermediate operation to division of data object 602 into data fragments 606, it enables parallelization of operations 508 and 510 by enabling data blocks 604 to be distributed to other nodes 202B-202n in which the generation of data fragments 606 and parity fragments 608 can occur).

As per claim 2:
Waterhouse teaches that wherein a size of the stripe is selected to be equal to a block size used by the file management system (see column 9, lines 16-20, herein In DIVIDE INTO DATA FRAGMENTS operation 508, object archive module 410 divides each of data blocks 604 into one or more data fragments 606. Herein a data fragment is a portion of a data block, such as 64 KB on disk).

As per claim 3:
Waterhouse teaches that receiving n respective acknowledgements from n storage nodes indicating that a segment was successfully stored in a respective storage node (see column 3, lines 13-16, herein The data object is fragmented into data object fragments (operation 110), and the data object fragments are stored on the data storage system in accordance with the layout (operation 112)); and determining whether n is a sufficient number of segments to recover the data (see column 20, lines 8-16, herein storage system 200 permits recovery of data objects, such as when a storage structure 314, e.g., a disk, fails. In one embodiment, a recovery process is automatically initiated in storage system 200 each time a configured interval elapses or when the disk mask changes. In one embodiment, the initiation of the recovery process is selectable, for example, by a system administrator command, and the recovery process is automatically initiated unless the recovery process has not been selected, e.g., turned off); and in response to determining that n is not a sufficient number of segments, determining that the data was not successfully stored in the plurality of storage nodes (see column 3, lines 65-67 and column 4, lines 1-3, herein When a node failure is detected in the cell view, each affected node 202A-202n in storage system 200 independently starts a recovery process to reconstruct data stored on the failed node or on a locally attached storage allowing distributed and balanced recovery of data in which the storage reliability of a data object is maintained).

As per claim 4:
Waterhouse teaches that identifying a storage node that failed to acknowledge that the segment was successfully stored (see column 3, lines 65-67 and column 4, lines 1-3, herein When a node failure is detected in the cell view, each affected node 202A-202n in storage system 200 independently starts a recovery process to reconstruct data stored on the failed node or on a locally attached storage allowing distributed and balanced recovery of data in which the storage reliability of a data object is maintained); and updating a bitmap associated with the storage node to indicate that segment in the storage node is stale (see column 20, lines 32-35, herein each node 202A-202n completes a recovery process independently from other nodes, thus, if a node 202A-202n fails during one of the operations of the recovery process, the node can simply start over from the beginning).

As per claim 5:
Waterhouse teaches that performing a stripe checksum operation on bit values in the stripe and recording a stripe checksum result in each of the data segments and the parity segment (see column 9, lines 24-30, herein in GENERATE PARITY FRAGMENTS operation 510, object archive module 410 applies an erasure coding algorithm, such as a Reed-Solomon erasure coding algorithm, to data fragments 606 from each of data blocks 604 to generate one or more parity fragments 608. In one embodiment, any parity fragment 608 can be used to generate any data fragment 606 of data block 604 of data object 602).

As per claim 8:
Waterhouse teaches that performing a respective segment checksum operation on bit values in each of K data segments and the parity segment; and recording a respective segment checksum result in each of the respective K data segments and the parity segment (see column 9, lines 24-30, herein in GENERATE PARITY FRAGMENTS operation 510, object archive module 410 applies an erasure coding algorithm, such as a Reed-Solomon erasure coding algorithm, to data fragments 606 from each of data blocks 604 to generate one or more parity fragments 608. In one embodiment, any parity fragment 608 can be used to generate any data fragment 606 of data block 604 of data object 602).

As per claim 11:
Waterhouse teaches or discloses a distribution logic for use with an initiator device configured to read and write data in files stored in a plurality of storage nodes that are controlled by a file management system (see abstract, column 3, lines 20-28, a diagram of a distributed data storage system 200 on which method 100 is used for distributively storing data in accordance with one embodiment of the invention. As illustrated, in one embodiment, intelligent data storage system 200, hereinafter referred to as storage system 200, includes a plurality of peer node computer systems 202A-202n, hereinafter referred to as nodes 202A-202n, interconnected by a storage system network 208, and Fig. 2), the distribution logic comprising: management logic configured to generate a stripe by (see column 4, lines 26-27, herein Data is stored on storage system 200 as data objects. Herein a data object is data of a finite length that is separately identifiable from other data objects and is transferable to storage system 200); dividing the data into K data segments (see column 9, lines 4-6, herein In DIVIDE INTO DATA BLOCKS operation 506, object archive module 410 divides data object 602 into one or more data blocks 604, and Fig. 6 data block 604): identifying data to be stored in the storage nodes (see column 4, lines 26-27, herein Data is stored on storage system 200 as data objects. Herein a data object is data of a finite length that is separately identifiable from other data objects and is transferable to storage system 200); and dividing the data into K data segments (see column 9, lines 4-6, herein In DIVIDE INTO DATA BLOCKS operation 506, object archive module 410 divides data object 602 into one or more data blocks 604, and Fig. 6 data block 604); and erasure coding logic, configured to perform an erasure encoding operation on the K data segments to generate a parity segment (see column 9, lines 37-40, herein object archive module 410 divides data object 602 directly into data fragments 606 and the erasure coding algorithm is applied to data fragments 606 to generate parity fragments 608, and Fig. 6), wherein the stripe includes the K data segments and the parity segment (see column 8, lines 8-12, herein object archive module 410 receives a data object and determines a set of storage structures, such as hard disk drives, to be used in distributively storing fragments of the data object, including data fragments and parity fragments); mapping logic configured to request, from the file management system, respective memory allocations in storage devices of the plurality of storage nodes for storing respective segments of the stripe (see column 7, lines 31-36, herein Interface module 404 receives requests to store, e.g., write, read, and operate on data on storage system 200. Interface module 404 receives any metadata provided with data to be stored on storage system 200, and Fig. 2); and I/O logic configured to transmit, to each of the plurality of storage nodes, a respective instruction to store a respective data or parity segment in the memory allocation on a respective storage device (see column 9, lines 42-48, herein Although division of data object 602 into data blocks 604 is not a required intermediate operation to division of data object 602 into data fragments 606, it enables parallelization of operations 508 and 510 by enabling data blocks 604 to be distributed to other nodes 202B-202n in which the generation of data fragments 606 and parity fragments 608 can occur).

As per claim 12:
Waterhouse teaches that wherein a size of the stripe is selected to be equal to a block size used by the file management system (see column 9, lines 16-20, herein In DIVIDE INTO DATA FRAGMENTS operation 508, object archive module 410 divides each of data blocks 604 into one or more data fragments 606. Herein a data fragment is a portion of a data block, such as 64 KB on disk).

As per claim 13:
Waterhouse teaches that wherein the I/O logic is configured to: receive n respective acknowledgements from n storage nodes indicating that a segment was successfully stored in a respective storage node (see column 3, lines 13-16, herein The data object is fragmented into data object fragments (operation 110), and the data object fragments are stored on the data storage system in accordance with the layout (operation 112)); and determine whether n is a sufficient number of segments to recover the data (see column 20, lines 8-16, herein storage system 200 permits recovery of data objects, such as when a storage structure 314, e.g., a disk, fails. In one embodiment, a recovery process is automatically initiated in storage system 200 each time a configured interval elapses or when the disk mask changes. In one embodiment, the initiation of the recovery process is selectable, for example, by a system administrator command, and the recovery process is automatically initiated unless the recovery process has not been selected, e.g., turned off); and in response to determining that n is not a sufficient number of segments, determine that the data was not successfully stored in the plurality of storage nodes (see column 3, lines 65-67 and column 4, lines 1-3, herein When a node failure is detected in the cell view, each affected node 202A-202n in storage system 200 independently starts a recovery process to reconstruct data stored on the failed node or on a locally attached storage allowing distributed and balanced recovery of data in which the storage reliability of a data object is maintained).

As per claim 14:
Waterhouse teaches that wherein the I/O logic is configured to: identify a storage node that failed to acknowledge that the segment was successfully stored (see column 3, lines 65-67 and column 4, lines 1-3, herein When a node failure is detected in the cell view, each affected node 202A-202n in storage system 200 independently starts a recovery process to reconstruct data stored on the failed node or on a locally attached storage allowing distributed and balanced recovery of data in which the storage reliability of a data object is maintained); and update a bitmap associated with the storage node to indicate that segment in the storage node is stale (see column 20, lines 32-35, herein each node 202A-202n completes a recovery process independently from other nodes, thus, if a node 202A-202n fails during one of the operations of the recovery process, the node can simply start over from the beginning).

As per claim 15:
Waterhouse teaches that wherein the erasure coding logic is configured to: perform a stripe checksum operation on bit values in the stripe and recording a stripe checksum result in each of the data segments and the parity segment (see column 9, lines 24-30, herein in GENERATE PARITY FRAGMENTS operation 510, object archive module 410 applies an erasure coding algorithm, such as a Reed-Solomon erasure coding algorithm, to data fragments 606 from each of data blocks 604 to generate one or more parity fragments 608. In one embodiment, any parity fragment 608 can be used to generate any data fragment 606 of data block 604 of data object 602).

As per claim 18:
Waterhouse teaches that wherein the erasure coding logic is configured to: perform a respective segment checksum operation on bit values in each of K data segments and the parity segment; and record a respective segment checksum result in each of the respective K data segments and the parity segment (see column 9, lines 24-30, herein in GENERATE PARITY FRAGMENTS operation 510, object archive module 410 applies an erasure coding algorithm, such as a Reed-Solomon erasure coding algorithm, to data fragments 606 from each of data blocks 604 to generate one or more parity fragments 608. In one embodiment, any parity fragment 608 can be used to generate any data fragment 606 of data block 604 of data object 602).

As per claim 21:
 	Waterhouse teaches or discloses an erasure coding logic for use with an initiator device, wherein the initiator device is configured to read and write data in files stored in a plurality of storage nodes that are controlled by a file management system (see abstract, column 3, lines 20-28, a diagram of a distributed data storage system 200 on which method 100 is used for distributively storing data in accordance with one embodiment of the invention. As illustrated, in one embodiment, intelligent data storage system 200, hereinafter referred to as storage system 200, includes a plurality of peer node computer systems 202A-202n, hereinafter referred to as nodes 202A-202n, interconnected by a storage system network 208, and Fig. 2), the erasure coding logic, configured to: identify K data segments (see column 4, lines 26-27, herein Data is stored on storage system 200 as data objects. Herein a data object is data of a finite length that is separately identifiable from other data objects and is transferable to storage system 200); perform an erasure encoding operation on the K data segments to generate a parity segment (see column 9, lines 37-40, herein object archive module 410 divides data object 602 directly into data fragments 606 and the erasure coding algorithm is applied to data fragments 606 to generate parity fragments 608, and Fig. 6), wherein a stripe includes the K data segments and the parity segment (see column 8, lines 8-12, herein object archive module 410 receives a data object and determines a set of storage structures, such as hard disk drives, to be used in distributively storing fragments of the data object, including data fragments and parity fragments); and perform a stripe checksum operation on bit values in the stripe and recording a stripe checksum result in each of the data segments and the parity segment (see column 9, lines 24-30, herein in GENERATE PARITY FRAGMENTS operation 510, object archive module 410 applies an erasure coding algorithm, such as a Reed-Solomon erasure coding algorithm, to data fragments 606 from each of data blocks 604 to generate one or more parity fragments 608. In one embodiment, any parity fragment 608 can be used to generate any data fragment 606 of data block 604 of data object 602).

As per claim 22:
 	Waterhouse teaches that wherein the erasure coding logic is configured to: perform a respective segment checksum operation on bit values in each of the K data segments and the parity segment; and record a respective segment checksum result in each of the respective K data segments and the parity segment (see column 9, lines 24-30, herein in GENERATE PARITY FRAGMENTS operation 510, object archive module 410 applies an erasure coding algorithm, such as a Reed-Solomon erasure coding algorithm, to data fragments 606 from each of data blocks 604 to generate one or more parity fragments 608. In one embodiment, any parity fragment 608 can be used to generate any data fragment 606 of data block 604 of data object 602).
Allowable Subject Matter
8.	Claims 6, 7, 9, 10, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112